         Case 2:20-cv-00095-LPR Document 13 Filed 08/31/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

TREMAIN HUGGINS                                                                    PLAINTIFF

v.                              NO: 2:20-cv-00095-LPR-JJV

PATRICIA SNYDER,
Jail Administrator, Arkansas County                                              DEFENDANT


                                         JUDGMENT

       Consistent with the Order entered on this day, it is CONSIDERED, ORDERED, and

ADJUDGED that this case is hereby DISMISSED WITHOUT PREJUDICE.

       It is certified, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis appeal from

this Order and Judgment would not be taken in good faith.

       IT IS SO ORDERED this 31st day of August 2020.



                                                   ________________________________
                                                   LEE P. RUDOFSKY
                                                   UNITED STATES DISTRICT JUDGE
